Name: Commission Regulation (EC) No 523/1999 of 9 March 1999 determining the percentage of quantities covered by applications for export licences for poultrymeat which may be accepted
 Type: Regulation
 Subject Matter: animal product;  tariff policy
 Date Published: nan

 EN Official Journal of the European Communities10. 3. 1999 L 61/33 COMMISSION REGULATION (EC) No 523/1999 of 9 March 1999 determining the percentage of quantities covered by applications for export licences for poultrymeat which may be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1372/ 95 of 16 June 1995 laying down detailed rules for imple- menting the system of export licences in the poultrymeat sector (1), as last amended by Regulation (EC) No 2581/ 98 (2), and in particular Article 3(4) thereof, Whereas Regulation (EC) No 1372/95 provides for specific measures where applications for export licences concern quantities and/or expenditure which exceed the normal trade patterns or where there is a risk that they will be exceeded, taking account of the limit referred to in Article 8(11) of Council Regulation (EEC) No 2777/75 (3), as last amended by Commission Regulation (EC) No 2916/95 (4), and/or the corresponding expenditure during the period in question; Whereas there is a risk that the issue of licences for the quantities applied for from 1 to 5 March 1999 may lead to an overrun in the quantities of the products concerned normally disposed of by way of trade, HAS ADOPTED THIS REGULATION: Article 1 With regard to applications for export licences for poultrymeat lodged pursuant to Regulation (EC) No 1372/95: 1. for applications from 1 to 5 March 1999, 100 % of the quantities applied for in the case of categories 1 and 4 referred to in Annex I to the abovementioned Regula- tion shall be accepted; 2. for applications from 1 to 5 March 1999, 25 % of the quantities applied for in the case of category 3 referred to in Annex I to the abovementioned Regulation shall be accepted. Article 2 This Regulation shall enter into force on 10 March 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 March 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 133, 17. 6. 1995, p. 26. (2) OJ L 322, 1. 12. 1998, p. 33. (3) OJ L 282, 1. 11. 1975, p. 77. (4) OJ L 305, 19. 12. 1995, p. 49.